Name: Commission Regulation (EEC) No 3275/87 of 30 October 1987 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 309/52 Official Journal of the European Communities 31 . 10 . 87 COMMISSION REGULATION (EEC) No 3275/87 of 30 October 1987 fixing the amount of aid for peas , field beans and sweet lupins whereas, moreover, in the case of sweet lupins harvested in Spain it must be reduced by the difference between the activating threshold price applied in Spain and the common price ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, whereas, under Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this price may be adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in order to take account of the prices of competing products ; Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 3127/86 (2), and in particular Article 3 (6) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Council Regulation (EEC) No 2889/87 (4), and in particular Article 24 thereof, whereas, under Article 1 of Commission Regulation (EEC) No 2049/82 (*), as last amended by Regulation (EEC) No 1238/87 (8), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (9) delivered to Rotterdam ; whereas the necessary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas the world market price for peas, field beans and sweet lupins was fixed by Regulation (EEC) No 1935/87 (10); Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 (*), as last amended by Regulation (EEC) No 1958/87 (*) ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community when the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas pursuant to Articles 121 (2) and 307 (2) of the Act of Accession of Spain and Portugal the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ("), as last amended by Regu ­ lation (EEC) No 1636/87 ( l2),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of (') OJ No L 162, 12. 6. 1982, p. 28 . 0 OJ No L 292, 16. 10 . 1986, p. 1 . O OJ No L 342, 19 . 12 . 1985, p. 1 . O OJ No L 275, 29 . 9 . 1987, p. 23 . 0 OJ No L 219, 28 . 7 . 1982, p. 1 . ( «) OJ No L 184, 3 . 7 . 1987 , p. 3 . 0 OJ No L 219, 28 . 7. 1982, p . 36. (8) OJ No L 117, 5 . 5 . 1987, p . 9 . 0 OJ No L 133, 21 . 5. 1986, p . 21 . H OJ No L 185, 4. 7 . 1987, p . 21 . (") OJ No L 164, 24. 6 . 1985, p. 1 . (u) OJ No L 153, 13 . 6. 1987, p. 1 . 31 . 10 . 87 Official Journal of the European Communities No L 309/53 these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid correcting factor ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ECU that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State , HAS ADOPTED THIS REGULATION : Article 1 The amounts of aid provided for in Article 3 of Regula ­ tion (EEC) No 1431 /82 is indicated in the Annexes hereto . Article 2 This Regulation shall enter into force on 1 November 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 October 1987 . For the Commission Frans ANDRIESSEN Vice-President 31 . 10 . 87No L 309/54 Official Journal of the European Communities ANNEX I Gross aid in ECU per 100 kilograms Products intended for human consumption Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 (') 6th period 5 Peas used : | | r \  in Spain 12,627 12,807 12,987 13,167 13,347 13,527 13,527  in Portugal 12,678 12,858 13,038 13,218 13,398 13,578 13,578  in another Member State 13,060 13,240 13,420 13,600 13,780 13,960 13,960 Feild beans used : I I  in Spain 13,060 13,240 13,420 13,600 13,780 13,960 13,960  in Portugal 12,678 12,858 13,038 13,218 13,398 13,578 13,578  in another Member State 13,060 13,240 13,420 13,600 13,780 13,960 13,960 Products used in animal feed Current 1st period 2nd period 3rd period 4th period 5th period 6th period 11 12 1 2 3 4 5 Peas and field beans used : \ ||  in Spain 12,526 1 2,706 13,097 13,277 13,457 13,637 14,517  in Portugal 12,184 12,364 12,764 12,944 13,124 13,304 14,220  in another Member State 12,645 12,825 13,212 13,392 13,572 13,752 14,619 Sweet lupins harvested : II|| Il I A. and used in Spain 13,384 13,384 13,665 13,665 13,665 13,665 14,838 B. in another Member State and : || ||||III  used in Portugal 14,500 14,500 14,793 14,793 14,793 14,793 16,015  used in other Member li l States 15,113 15,113 1 5,39 1 15,391 15,391 15,391 16,546 ANNEX II Final aid in national currency per 100 kilograms Products intended for human consumption Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvest in : | -  BLEU (Bfrs/Lfrs) 627,74 636,39 645,04 653,69 662,35 671,00 671,00  Denmark (Dkr) 114,34 115,92 117,49 119,07 120,64 122,22 122,22  Federal Republic of Germany \ I (DM) 31,15 31,58 32,01 32,44 32,87 33,30 33,30  Greece (Dr) 985,00 1 008,60 1 032,19 1 055,78 1 079,37 1 102,97 1 102,97  Spain (Pta) 2 014,02 2 041,78 2 069,54 2 097,30 2 125,06 2 152,81 2 152,81  France (FF) 97,60 98,95 100,29 101,64 102,98 104,33 104,33  Ireland ( £ Irl) 10,843 10,993 1 1,143 11,292 11,442 11,592 11,592  Italy (Lit) 20 994 21 285 21 575 21 866 22 156 22 446 22 446  Netherlands (Fl) 34,92 35,40 35,88 36,36 36,85 37,33 37,33  Portugal (Esc) 2 169,96 2 200,92 2 231,88 2 262,84 2 293,81 2 324,77 2 324,77  United Kingdom ( £) 7,145 7,264 7,383 7,502 7,621 7,741 7,741 Amounts to be deducted in the case of :  peas used in Spain (Pta) 66,77  peas and field beans used in Portugal (Esc) 65,60 31 . 10 . 87 Official Journal of the European Communities No L 309/55 ANNEX III Partial aids in the national currency per 100 kilograms Peas and field beans intended for animal feed Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvested in : \  BLEU (Bfrs/Lfrs) 607,79 616,44 635,05 643,70 652,35 661,00 , 702,67  Denmark (Dkr) 110,71 112,28 115,67 117,25 118,82 120,40 127,99  Federal Republic of Germany I I l I \ (DM) 30,16 30,59 31,51 31,94 32,37 32,80 34,87  Greece (Dr) 912,87 936,46 996,03 1 019,63 1 043,22 1 066,81 1 217,51  Spain (Pta) 1 950,02 1 977,78 2 037,46 2 065,22 2 092,98 2 120,74 2 254,44  France (FF) 94,50 95,84 98,74 100,08 101,43 102,77 109,26  Ireland ( £ Irl) 10,498 10,647 10,969 11,119 11,269 11,418 12,140  Italy (Lit) 20 323 20 613 21 239 21 529 21 819 22 110 23 512  Netherlands (Fl) 33,81 34,29 35,33 35,81 36,29 36,77 39,09  Portugal (Esc) 2 096,70 2 1 27,67 2 195,17 2 226,13 2 257,09 2 288,05 2 441,09  United Kingdom ( £) 6,834 6,953 7,227 7,346 7,466 7,585 8,235 Amounts to be deducted in the lili IIli case of use : \ I \ I II  Spain (Pta) 18,35 18,35 17,73 17,73 17,73 17,73 15,73  Portugal (Esc) 79,17 79,17 76,93 76,93 76,93 76,93 68,52 ANNEX IV Corrective amount in national currency to be added to the amounts in Annex III , per 100 kilograms Use of the products : BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in : I 1 \ \ \  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 117,91 0,00 0,13 0,52 1,31 0,00 12,23 56,33  Denmark (Dkr) 0,00 0,00 0,00 21,48 0,00 0,02 0,09 0,24 0,00 2,23 10,26  Federal Republic of Germany \ \ l I \\ I I (DM) 0,00 0,00 0,00 5,85 0,00 0,01 0,03 0,06 0,00 0,61 2,80  Greece (Dr) 0,00 0,00 0,00 426,40 0,00 0,47 1,87 4,74 0,00 44,21 203,69  Spain (Pta) 0,00 0,00 0,00 378,31 0,00 0,42 1,66 4,20 0,00 39,23 180,72  France (FF) 0,00 0,00 0,00 18,34 0,00 0,02 0,08 0,20 0,00 1,90 8,76  Ireland ( £ Irl ) 0,000 0,000 0,000 2,042 0,000 0,002 0,009 0,023 0,000 0,212 0,975  Italy (Lit) 0 0 0 3 968 0 4 17 44 0 411 1 896  Netherlands (Fl) 0,00 0,00 0,00 6,56 0,00 0,01 0,03 0,07 0,00 0,68 3,13  Portugal (Esc) 0,00 0,00 0,00 433,01 0,00 0,48 1,90 4,81 0,00 44,90 206,85  United Kingdom ( £) 0,000 0,000 0,000 1,840 0,000 0,002 0,008 0,020 0,000 0,191 0,879 No L 309/56 Official Journal of the European Communities 31 . 10 . 87 ANNEX V Partial aid in national currency per 100 kilograms Sweet lupins intended for use in animal feed Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvested in : \ \  BLEU (Bfrs/Lfrs) 726,42 726,42 739,78 739,78 739,78 739,78 795,30  Denmark (Dkr) 132,31 132,31 134,75 134,75 134,75 134,75 144,86  Federal Republic of Germany \ \ \ (DM) 36,05 36,05 36,71 36,71 36,71 36,71 39,46  Greece (Dr) 1 231,13 1 231,13 1 279,45 1 279,45 1 279,45 1 279,45 1 480,21  Spain (Pta) (1 ) 2 063,99 2 063,99 2 107,32 2 107,32 2 107,32 2 107,32 2 288,21  France (FF) 112,95 112,95 115,03 115,03 115,03 115,03 123,67  Ireland ( £ Irl) 12,550 12,550 12,781 12,781 12,781 12,781 13,742  Italy (Lit) 24 304 24 304 24 754 24 754 24 754 24 754 26 622  Netherlands (Fl) 40,41 40,41 41,15 41,15 41,15 41,15 44,24  Portugal (Esc) 2 520,68 2 520,68 2 569,75 2 569,75 2 569,75 2 569,75 2 773,63  United Kingdom ( £) 8,456 8,456 8,665 8,665 8,665 8,665 9,531 Amounts to be deducted in the \ I I \ I case of use in Portugal (Esc) 105,27 105,27 102,69 102,69 102,69 102,69 91,19 (') The aid is not granted for sweet lupins exchanged between Spain and the other Member States (Article 28 of Regulation (EEC) No 3540/85). ANNEX VI Corrective amount in the national currency to be added to amounts in Annex V, per 100 kilograms Use of products : BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in : l \ 1  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 85,75 0,00 0,10 0,38 0,95 0,00 8,89 40,97  Denmark (Dkr) 0,00 0,00 0,00 15,62 0,00 0,02 0,07 0,17 0,00 1,62 7,46  Federal Republic of Germany I I \ I II II (DM) 0,00 0,00 0,00 4,26 0,00 0,00 0,02 0,05 0,00 0,44 2,03  Greece (Dr) 0,00 0,00 0,00 310,11 0,00 0,34 136 3,44 0,00 32,15 148,14  Spain (Pta) 0,00 0,00 0,00 275,13 0,00 0,30 1,21 3,06 0,00 28,53 131,43  France (FF) 0,00 0,00 0,00 13,34 0,00 0,01 0,06 0,15 0,00 1,38 6,37  Ireland ( £ Irl) 0,000 0,000 0,000 1,485 0,000 0,002 0,007 0,016 0,000 0,154 0,709  Italy (Lit) 0 0 0 2 886 0 3 13 32 0 299 1379  Netherlands (Fl) 0,00 0,00 0,00 4,77 0,00 0,01 0,02 0,05 0,00 0,49 2,28  Portugal (Esc) 0,00 0,00 0,00 314,92 0,00 0,35 1,38 3,50 0,00 32,65 150,44  United Kingdom ( £) 0,000 0,000 0,000 1,338 0,000 0,001 0,006 0,015 0,000 0,139 0,639 ANNEX VII Exchange rate of the ECU to be used BLEU DK DE EL ESP FR IRL IT NL PT UK In national currency, 1 ECU = 42,4582 7,85212 2,05853 158,480 133,164 6,90403 0,76841 1 1 484,19 2,31943 162,756 0,686328